DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 10,183,605 B2).
Regarding claim 1, Weber et al. discloses a transmission (296), comprising:
a casing body (the part of 296 that has inlets for 304, 330, and 336 to feed air into) defining an air inlet (304, 330) and an air outlet (336);
a casing cover (the part of 296 that 334 feeds air through in Figure 27) mounted to the casing body, the casing cover and the casing body cooperatively defining a cavity (the space between the casing body and the casing cover) in communication with the air inlet and the air outlet separately; and
a transmission mechanism (the structure inside of 296 that forms the transmission) having at least a part provided in the cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 10,183,605 B2) in view of Hu et al. (CN 209208893 U; see provided machine translation).
Regarding claim 10, Weber et al. discloses a transmission (296), comprising:
a transmission casing (the part of 296 that has inlets for 304, 330, and 336 to feed air into) defining a cavity (the space inside the casing that air is fed into) therein and defining an air inlet (304, 330) and an air outlet (336) in communication with the cavity;
a transmission mechanism (the pulley(s) and belt(s) inside the casing since the casing is a continuously variable transmission) having at least a part provided in the cavity, and
an air outlet straight pipe (the part of 336 that the leader line from 336 points to in Figure 28) coupled to the air outlet of the transmission casing.
Weber et al. does not disclose a temperature detection device comprising a temperature-sensing probe inserted into at least one of the air outlet straight pipe and the cavity.
Hu et al. teaches a temperature detection device (8) comprising a temperature-sensing probe (the part of 8 that detects the temperature of the air in the cavity) inserted into at least one of an air outlet straight pipe (Page 2 / Lines 16-17 of the machine translation) and a cavity (9) for the purpose of collecting temperature data from the cavity and sending the information to the user so that the user can know the internal temperature of the transmission (Second to last paragraph on Page 2 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Weber et al. to have a temperature detection device comprising a temperature-sensing probe inserted into at least one of the air outlet straight pipe and the cavity for the purpose of collecting temperature data from the cavity and sending the information to the user so that the user can know the internal temperature of the transmission, as taught by Hu et al.
Regarding claim 11, Weber et al. in view of Hu et al. discloses that the temperature detection device is located at the air outlet (the second to last paragraph of the machine translation recites “the air outlet of the CVT housing 5 is provided with a temperature sensor 8” thus meets the claim limitation; It is noted that the language “at the air outlet” does not require the temperature detection device to be located in the air outlet to meet the claim limitation as presently written).
Regarding claim 12, Weber et al. in view of Hu et al. discloses that the temperature detection device further comprises a body part (the part of 8 that extends out of the transmission), the temperature-sensing probe is mounted to the body part, and the body part is mounted to the transmission casing and located outside the cavity.
Regarding claim 13, Weber et al. in view of Hu et al. discloses that the transmission casing comprises:
a casing body (the part of 296 that has inlets for 304, 330, and 336 to feed air into; Weber et al.) defining the air inlet and the air outlet; and
a casing cover (the part of 296 that 334 feeds air through in Figure 27; Weber et al.) mounted to the casing body, the casing cover and the casing body cooperatively defining the cavity,
wherein the temperature detection device is mounted to at least one of the casing body and casing cover (8 of Hu et al. is mounted to 5 which is a casing body).
Regarding claim 14, Weber et al. in view of Hu et al. discloses that the casing cover defines a through opening (the opening in Hu et al. that 8 mounts to; 8 must fit into an opening because 8 of Hu et al. measures the temperature inside of the transmission), the temperature detection device is mounted to the casing cover and the temperature-sensing probe is inserted into the cavity via the through opening; or
the casing body defines a through opening, the temperature detection device is mounted to the casing body and the temperature-sensing probe is inserted into the cavity via the through opening.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 10,183,605 B2) in view of Hu et al. (CN 209208893 U; see provided machine translation) in further view of Zurbruegg et al. (US 2019/0285150 A1).
Regarding claim 20, Weber et al. discloses an all-terrain vehicle, comprising:
a power device (294);
a transmission (296) comprising:
a transmission casing (the part of 296 that has inlets for 304, 330, and 336 to feed air into) defining a cavity (the space inside the casing that air is fed into) therein and defining an air inlet (304, 330) and an air outlet (336) in communication with the cavity,
a transmission mechanism (the pulley(s) and belt(s) inside the casing since the casing is a continuously variable transmission) having at least a part provided in the cavity, and
an air outlet straight pipe (the part of 336 that the leader line from 336 points to in Figure 28) coupled to the air outlet of the transmission casing.
Weber et al. does not disclose a temperature detection device comprising a temperature-sensing probe inserted into at least one of the air outlet straight pipe and the cavity.
Hu et al. teaches a temperature detection device (8) comprising a temperature-sensing probe (the part of 8 that detects the temperature of the air in the cavity) inserted into at least one of an air outlet straight pipe (Page 2 / Lines 16-17 of the machine translation) and a cavity (9) for the purpose of collecting temperature data from the cavity and sending the information to the user so that the user can know the internal temperature of the transmission (Second to last paragraph on Page 2 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Weber et al. to have a temperature detection device comprising a temperature-sensing probe inserted into at least one of the air outlet straight pipe and the cavity for the purpose of collecting temperature data from the cavity and sending the information to the user so that the user can know the internal temperature of the transmission, as taught by Hu et al.
Weber et al. in view of Hu et al. does not disclose a controller communicated with the power device and the temperature detection device separately.
Zurbruegg et al. teaches a controller (the ECU; Paragraph 0040) communicated with a power device (42) and a transmission (48) separately ***.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the all-terrain vehicle of Weber et al. in view of Hu et al. to have a controller communicated with the power device and the transmission separately, as taught by Zurbruegg et al., for the purpose of allowing the function of the power device to be altered as a result of the status of the transmission.  Furthermore, once Weber et al. in view of Hu et al. is modified by Zurbruegg et al., the controller would communicate with the temperature detection device because the temperature detection device is a part of the transmission.
Allowable Subject Matter
Claims 2-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuji et al. (US 10,197,149 B2) discloses a transmission that has an air inlet in a front wall of the transmission, a second air inlet in a top of the transmission, and an air outlet located at the top of the transmission.
Yamamoto et al. (US 8,360,186 B2) discloses an in-wheel motor drive device that has pipes that have elbows, and the pipes are bent towards a same direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656